Citation Nr: 1128250	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  99-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left hand disorder to include fracture residuals and arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from April 1962 to July 1965.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision of the New York, New York, Regional Office which determined that the Veteran had not submitted well-grounded claims of entitlement to service connection for a skin rash, depression, low back pain, and a swollen left hand and denied the claims.  In December 2004, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Florida.  The Veteran's claims file was subsequently transferred to the St. Petersburg, Florida, Regional Office (RO).  

In April 2005, the RO reviewed the Veteran's claims for service connection on the merits and denied the claims.  In April 2008, the RO granted service connection for nummular eczema; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 9, 1998.  In February 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  In April 2010, the Board granted service connection for a not otherwise specified depressive disorder; denied service connection for a chronic low back disorder to include low back pain; and remanded the issue of service connection for a chronic left hand disorder to include fracture residuals to the RO for additional action.  


FINDING OF FACT

A chronic left hand disorder was not manifested during active service or for many years thereafter.  The Veteran's current chronic left first metacarpal joint arthritis (degenerative joint disease) is not shown to be related to active service.  



CONCLUSION OF LAW

A chronic left hand disorder to include fracture residuals and arthritis was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  

The RO issued VCAA notices to the Veteran in April 2005 and May 2006 which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date of an initial award of service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The April 1999 rating decision from which the instant appeal arises from predates the enactment of the VCAA.  Therefore, a pre-adjudicatory notice could not be provided.  However, following the provision of compliant notices to the Veteran, the claim was readjudicated by way of April 2008 and March 2011 supplemental statements of the case (SSOC).  

The VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran has been afforded VA examinations for compensation purposes.  The examination reports are of record.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  In the April 1999 rating decision, the Veteran was informed that treatment records from the HIP Center for the period from September 1992 to August 1996 had been incorporated into the claims file and there had been no response from Bellevue Hospital.  In April 2007, the RO requested the Veteran's Social Security Administration (SSA) records.  In May 2007, the SSA informed the RO that "disability denied - medical records not in file" and therefore the documentation was unavailable.  The Veteran was informed the SSA records were unavailable in the April 2008 SSOC.  An August 2007 RO notice to the Veteran informed him that the RO had not been able to either obtain additional records from the HIP Center nor documentation from Project Renewal.  The Veteran indicated in a written statement of May 2008 that he would obtain and submit the records himself, however, the records have not been submitted to date.  An April 2011 written statement from the Veteran indicates that he had no further evidence to support his appeal.  

In April 2010, the Board remanded the Veteran's claim to the RO for additional action including affording the Veteran further evaluation which encompassed his left hand.  The Veteran was afforded a July 2010 VA "hand, thumb, and fingers" examination for compensation purposes.  To that end, when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2010 examination report reflects that all relevant orthopedic evaluation and tests were performed.  The examiner also noted reviewing the claims folder extensively and provided a rationale for the opinion expressed.  As such, the Board finds that the examination was adequate and that there has been substantial compliance with its April 2010 remand instructions, therefore, additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

There remains no issue as to the substantial completeness of the Veteran's claim.  All relevant facts have been developed to the extent possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on the VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board now turns to the merits of the Veteran's claim.  

II.  Service Connection

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Where a veteran served continuously for ninety days or more during a period of war and arthritis (degenerative joint disease) becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was seen for left hand trauma.  A January 1964 treatment entry states that the Veteran complained of hand pain.  He reported having sustained a hand injury approximately one month prior to seeking treatment.  No hand abnormalities were identified.  A February 1964 treatment entry conveys that the Veteran complained of a swollen left hand.  He presented a history of having injured his left hand "a month ago."  Treating military medical personnel observed that the Veteran exhibited pain and swelling over the fifth metacarpophalangeal joint.  Contemporaneous X-ray studies of the left hand were reported to reveal no fracture.  A May 1964 treatment entry states that the Veteran complained of swollen and painful hands.  Treating medical personnel identified "no pathology."  No diagnosis was advanced.  At his June 1965 physical examination for service separation, the Veteran neither complained of nor exhibited any left hand injury residuals or other hand abnormalities.  

Clinical documentation from the New York City Department of Sanitation conveys that the Veteran was repeatedly treated for left hand and finger trauma.  An April 1970 treatment entry states that the Veteran sustained a left hand contusion.  An August 25, 1970, treatment entry notes that the Veteran's left hand was swollen "after a contusion."  Contemporaneous X-ray studies of the left hand revealed a fifth distal metacarpal head fracture.  The Veteran's fracture was splinted.  A September 19, 1970, treatment entry reports that contemporaneous X-ray studies showed a "callus present."  A September 26, 1970, treatment entry indicates "4 weeks post fracture."  An October 4, 1970, treatment entry states "5 weeks post fracture."  A November 1970 treatment entry notes that the Veteran's left hand splint was removed.  A December 1971 treatment entry states that the Veteran sustained a left hand contusion.  Contemporaneous X-ray studies of the left hand were reported to be negative.  A November 1975 treatment entry states that the Veteran hit both hands against a hopper.  An impression of contusions of the hands was advanced.  A January 1976 treatment entry notes that the Veteran complained of a stiff left third finger.  Contemporaneous X-ray studies were reported to be negative.  An August 1976 treatment entry relates that the Veteran sustained a left fifth finger contusion.  Contemporaneous X-ray studies were reported to be negative.  

In his September 1998 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he had initially manifested a "left hand condition" in approximately January 1964.  

A March 2005 VA treatment record notes that the Veteran complained of occasional left third proximal interphalangeal joint pain of several months' duration.  No hand or finger diagnosis was advanced.  An October 2006 VA treatment record conveys that the Veteran complained of intermittent bilateral hand swelling.  No hand or finger diagnosis was advanced.  

At an October 2007 VA examination for compensation purposes, the Veteran complained of left hand discomfort associated with cold weather since active service.  He presented a history of left hand swelling during active service.  On examination of the left hand, the Veteran exhibited slight tenderness over the metacarpophalangeal joints.  Contemporaneous X-ray studies of the left hand revealed mild first "metacarpal carpal joint" osteoarthritis.  The Veteran was diagnosed with left first metacarpal degenerative arthritis.  The examiner commented that:

Is less likely as not (less than 50/50 probability) caused by or a result of swollen left hand.  RATIONALE FOR OPINION GIVEN:  Review of the Veteran's [service treatment records] indicate that he was treated for a swollen left hand on three occasions between Jan[uary] 1964 and May 1964.  These entries in his [service treatment records] remark that the Veteran had swelling and pain over the 5th metacarpal and had negative X-rays.  The history that the Veteran provided today states that he has never had another episode of a swollen left hand that he can recall.  He does note some pain/stiffness/discomfort in the left hand in cold weather.  His current X-rays reveal degenerative arthritis in the 1st metacarpal, which does not correspond to inservice records.  

At the February 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had initially injured his left hand when he slipped, fell, and struck his left hand against a table while working in a kitchen on "KP."  He recalled that he had been treated with wrapping of his left hand with an Ace bandage and pain medication.  The Veteran stated that he experienced post-service left hand pain for which he was treated at the VA.  

At the July 2010 VA examination for compensation purposes, the Veteran was diagnosed with mild left first metacarpophalangeal joint degenerative joint disease.  The examiner opined that:

Mild [degenerative joint disease] of 1st metacarpal of left hand IS NOT CAUSED BY OR A RESULT OF inservice injury.  RATIONALE FOR OPINION GIVEN: Area of concern while in service was the left 5th metacarpal where pain and swelling were noted on 3 occasions.  Current [degenerative joint disease] is mild and localized in the 1st MTP.  Injury while in service is not in location where current pathology exists.  Furthermore, there is no establishment of medical chronicity as VA records do not list left hand pain, [degenerative joint disease], [osteoarthritis], arthritis, etc., within the Veteran's problem list.  There is a mention of bilateral hand swelling on 10/5/06, however, this is in the context of bilateral ankle and hand swelling and thought to be due to medication SE or salt intake.  In 1970, it appears he suffered a fracture to the head of the left 5th metacarpal after sustaining a contusion while working with the [New York City] Sanitation Department; this is another confounding factor but since the fracture is in another location, it is also essentially unassociated but does bring up the possibility that his time as a sanitation worker may have produced intercurrent injuries/repetitive motion injuries and contributed to his current condition.  

The Veteran asserts that he sustained chronic left hand injury residuals during active service and continuing symptoms thereafter.  The Veteran's service treatment records establish that the Veteran was treated for left hand trauma.  No chronic left hand or finger disability was diagnosed by treating military medical personnel.  Further, the report of the Veteran's June 1965 physical examination for service separation notes that he neither reported nor exhibited any chronic left hand disability at that time.  

The post-service clinical documentation of record reflects that the Veteran sustained multiple left hand injuries while employed by the New York City Sanitation Department including left hand contusions, a left fifth metacarpal head fracture, left fifth finger contusions, and a left third finger contusion.  The reports of the October 2007 and July 2010 VA examinations for compensation purposes state that the Veteran was diagnosed with left first metacarpal joint arthritis (degenerative joint disease).  The examiners specifically determined that no etiological relationship existed between the Veteran's chronic left hand disability and his inservice trauma.  

In reviewing the evidence of record, the Board first finds that the Veteran's testimony and written statements as to his inservice left hand trauma are competent, credible, and consistent with the service treatment records.  Further, the Veteran is clearly competent to state that he experienced post-service left hand pain and other symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir.2007) (stating that a veteran is competent to describe observable symptoms, such as pain).  His statements are credible and probative.  However, the Board finds that the July 2010 VA opinion attributing the Veteran's chronic left first metacarpal arthritic disorder to his post-service industrial hand injuries and not to his inservice trauma to be of greater probative weight and more persuasive.  The July 2010 examiner reviewed the history including post-service injuries to the hand, conducted an examination, and provided a detailed rationale for the opinion.  In addition, the Board finds highly probative the separation examination report, which did not note any abnormalities of the left hand, and the medical history form completed by the Veteran at that time, in which he did not report any symptoms with respect to his left hand.  The examination report and the separation examination and medical history completed at that time outweigh the Veteran's assertions that his current condition is related to service and his testimony regarding continuity of symptomatology since the in-service injury.  

Moreover, both VA examiners observed that the Veteran's in-service left hand trauma was centered over the left fifth finger whereas his chronic arthritic disability involves the left first digit and concluded that the different anatomical locations negated the existence of an etiological relationship between his current disability and inservice trauma.  Further, the July 2010 VA examination report specifically notes the Veteran's post-service left hand injuries and opines that such history "does bring up the possibility that his time as a sanitation worker may have produced intercurrent injuries/repetitive motion injuries and contributed to his current condition."  The detailed findings render the examiners' opinions to be of greater probative value given both their specificity and reasoning as to the anatomical sites involved.  Moreover, arthritis was not shown either in service or to any degree within one year of separation from service.  For the above reasons, the Board concludes that service connection for a chronic left hand disorder is not warranted.  


ORDER

Service connection for a chronic left hand disorder to include fracture residuals and arthritis is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


